DETAILED ACTION
This is a non-final.  Claims 1-4, 6-14, and 16-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Status of Claims
Applicant’s amendment date 5/24/2022, amended claims 1 and 11.
Response to Amendment
The previously pending rejection to claims 1-4, 6-14, and 16-20, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 5/24/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:

Applicant asserts that “Recording a screen capture cannot be performed in the human mind. Screen capturing is as integrated into the functioning of a computer system as altering the display of icons responsive to their usage Further, the generation of a video segment cannot be performed in the mind, even when aided by paper and pencil. As such, the claims, as amended, are not a mental process.” Examiner respectfully disagrees.

claims 1 and 11 recite recording a screen capture is merely an instruction for a person to follow. Further, generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection, wherein the selection is synchronized to the video clip is merely an instruction for a person to follow or a human mentally selecting a transcript. Examiner further notes that because all the claim elements relate to routing decisions, they could be considered certain method of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas.  Under step 2A prong 2 the additional elements are considered to determine that they are not integrated into a practical application, and therefore the claim limitations are considered directed to an abstract idea, as is explicitly stated in the rejection.

Response to Arguments under 35 USC 103:

Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action. The art rejection has been updated to address these amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-4, 6-14, and 16-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 11, the claim, when “taken as a whole,” is directed to the abstract idea of recording an audio portion and at least one of a screen capture recording and a camera video recording of a user engaged in a user experience; transcribing the audio portion of the recording to generate a transcription; synchronizing timing of the transcription to the at least one screen capture recording and camera video recording; and receiving a selection of a section of the transcription and generating a video clip, which is a subset of the video portion of the recording, wherein the start time of the video clip is based upon determining a length of time before the selected transcription as at least one of a threshold time and a delay time between an end of a word before the selected transcription start, and the end time of the video clip is based upon the selection, and wherein the selection is synchronized to the video clip.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 11 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain method of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a computer server, a network, a processor, a memory, and automatically…… in claims 1 and 11.”
Moreover, claims 1 and 11 recite "automatically," is merely instructions to apply the abstract idea on a computer.
Also, claims 1 and 11 recite recording a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection, wherein the selection is synchronized to the video clip is merely an instruction for a person to follow or a human mentally selecting a transcript.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 11 implying that “….…receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start time of the video clip is based upon determining a length of time before the selected transcription as at least one of a threshold time and a delay time between an end of a word before the selected transcription start, and the end time of the video clip is based upon the selection, and wherein the selection is synchronized to the video clip...……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-4. 6-10, 12-14, and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1 and 11 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 11 include various elements that are not directed to the abstract idea. These elements include a computer server, a network, a processor, a memory, and automatically.
Examiner asserts that a computer server, a network, a processor, a memory, and automatically do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Moreover, claims 1 and 11 recite "automatically," is merely instructions to apply the abstract idea on a computer.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 4 and specification paras [0068] and [0142])1, of the specification detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a computer server, a network, a processor, and a memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.3

Claims 2-4. 6-10, 12-14, and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 11. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of receiving a recording comprising an audio portion and at least one of a screen capture recording and a camera video recording; transcribing the audio portion of the recording to generate a transcription; synchronizing timing of the transcription to the at least one screen capture recording and camera video recording; automatically scroll the transcription upon playback of the at least one of screen capture recording and camera video recording; and receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection, wherein the selection is synchronized to the video clip are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by Heist et al. (US Pat. No. 5,832,171), Kirkpatrick et al. (US Pub. No. 2006/0179403), Hamilton et al. (US Pat. No. 2005/0254775), hereinafter Heist et al., Fig. 1 demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Moreover, Kirkpatrick et al., Fig. 4 demonstrates that it is well-understood, routine and conventional for computing devices. Hamilton et al., Fig. 1 demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Further, Rawat et al. (Pub. No. 2006/0242154) (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-12, and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US Pat. No. 2005/0254775) in view of Van Duyne et al. (US Pat. No. 6,859,784).
Regarding claim 1,  Hamilton discloses a method for transcript analysis of a recording comprising:
recording an audio portion and at least one of a screen capture recording and a camera video recording of a user engaged in a user experience (see Hamilton, para [0012] a real time video recording for all ongoing activity that appears on a computer monitor. U.S. Pat. No. 6,237,138 entitled "Buffered Screen Capturing Software Tool For Usability Testing of Computer Applications" discloses a software usability tool that functions as a real-time video recorder for all ongoing activity that appears on a computer monitor. While the software is running on the computer system along with any one or more applications being evaluated, when the user launches the recorder, the software continually records the ongoing screen activity of the application in which the end user is working (i.e., critical event) as the video of the screen, a camera video of the user, and any audio can be recorded and stored simultaneously with the other recorded ongoing activity. Further, Fig. 23 describes a user experience interaction with online store test);
transcribing the audio portion of the recording to generate a transcription (see Hamilton, para [0018] the system conducts the usability test and records events that occur on the computer screen in sync with both the video and audio of the user and creates a complete chronicle of events that occur behind the scenes in the applications and the operating system);
synchronizing timing of the transcription to the at least one screen capture recording and camera video recording transcription (see Hamilton, para [0089], wherein during each recording or usability test, the video of the computer screen is always recorded or captured regardless of the other options selected. The video of the computer screen is a video file and the other information captured are data files. Reference to a particular data file corresponds to and can be viewed in the context of the video file. The data file input streams are synchronized in time with the video stream of the video file; paras [0006] and [0194] the program can automatically synchronize together all of the computer activity, audio, and video input streams. Selecting the create title clip 530 will also automatically display the title clip dialog box 576 to create the title clip; and para [0012] a real time video recording for all ongoing activity that appears on a computer monitor. The software is running on the computer system along with any one or more applications being evaluated, when the user launches the recorder, the software continually records the ongoing screen activity of the application in which the end user is working (i.e., critical event) as the video of the screen, a camera video of the user, and any audio can be recorded and stored simultaneously with the other recorded ongoing activity. Further, Fig. 23 describes a user experience interaction with online store test); and 
receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start time of the video clip is based upon determining a length of time before the selected transcription as at least one of a threshold time and a delay time between an end of a word before the selected transcription start, and the end time of the video clip is based upon the selection, and wherein the selection is synchronized to the video clip (see Hamilton, paras [0187]-[0188] referring to Figs. 9 & 20 show that the video clips are copies of selected sections of the segments or the recording that are to be included in the highlight video. The Manager interface 258 consists of a Menu Bar 478 which provides access to lists all the recordings and segments created previously, a clip bin 484 where the clips that are created for a highlight video are stored and organized, a player window 486 where the screen video from selected recordings, segments, markers, or clips are displayed (the controls for using the player window 486 are illustrated in FIG. 24). Further, referring to FIG. 9 shows the start and end time of the video clip is based upon the selection; and paras [0006] and [0194] the program can automatically synchronize together all of the computer activity, audio, and video input streams. Selecting the create title clip 530 will also automatically display the title clip dialog box 576 to create the title clip; paras [0059]-[0067] referring to Fig. 4 shows a time based option 180, and a duration based option 182. In the preferred embodiment, the manual stop option 176, the event based option 178, and the time based option 180 work in the same manner as the options in the start details section 74 except that the recording session will stop following the occurrence of one of these selected options. The duration based option 182 permits the recording to stop after a certain amount of time has elapsed (i.e. a delay time). A time to run box 184 within the duration based option 182 is provided to enter the desired length of time. The time entered is in the form of hours; paras [0139]-[0154] In Step 124, the analysis of the recordings begins. The recordings may be searched and viewed, sections of the recordings that are of particular interest may be marked, and segments of the recordings may be isolated; para [0152] Using the text search settings dialog box 390, a specific word or phrase may be searched by entering this information in a text box 394. If the text search is to be conducted in a recording, the recording 396 should be selected. If the text search is to be conducted in a marker, the marker text note 398 should be selected. If the text search is to be conducted in a segment, the segment text note 400 should be selected; and para [0154] The time frame of the text search is selected in the during box 338 which provides an entire recording time frame 354, an in and out points time frame 356, and a specific time frame 358. If the text search is to be conducted over the entire recording, the entire recording time frame 354 should be selected. If the text search is to be conducted between two points within the recording, the in and out points time frame 356 should be selected. If the text search is to be conducted during a specific time of the date, the specific time frame 358 should be selected with the starting time entered in a starting time box 360 and the ending time entered in an ending time box 362).
Hamilton et al. fails to explicitly disclose a user engaged.
Analogous art Van Duyne discloses recording and a camera video recording of a user engaged in a user experience (see Van Duyne, column 4, lines 20-24, wherein a recorder can be invoked to record the responses (mouse moves, keyboard strokes, screen capture and audio and video feedback) of a participant during the course of a research project; and column 10, lines 15-19, wherein product tool provides a mechanism for engaging customers in an ongoing dialogue about company products. The tool provides product designers and management better insight into their customers’ needs and desires and includes feedback on products and areas for improvement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton, regarding the automated system for conducting usability testing, to have included recording and a camera video recording of a user engaged in a user experience because it would have improved presentation videos of usability test. Hamilton discloses conducting usability testing for products. Using the automated research tool of Van Duyne would enhanced a user experience by providing a simpler user interface. 
Regarding claim 2,  Hamilton discloses the method of claim 1, wherein the recording is audio and video recording of a participant engaged in (a user experience interaction with online store test) (see Hamilton, para [0012] a real time video recording for all ongoing activity that appears on a computer monitor. U.S. Pat. No. 6,237,138 entitled "Buffered Screen Capturing Software Tool For Usability Testing of Computer Applications" discloses a software usability tool that functions as a real-time video recorder for all ongoing activity that appears on a computer monitor. While the software is running on the computer system along with any one or more applications being evaluated, when the user launches the recorder, the software continually records the ongoing screen activity of the application in which the end user is working (i.e., critical event) as the video of the screen, a camera video of the user, and any audio can be recorded and stored simultaneously with the other recorded ongoing activity. Further, Fig. 23 describes a user experience interaction with online store test).
Hamilton et al. combined fail to explicitly disclose a participant engaged in a user experience study.
Analogous art Van Duyne discloses the recording is audio and video recording of a participant engaged in a user experience study (see Van Duyne, column 4, lines 20-24, wherein a recorder can be invoked to record the responses (mouse moves, keyboard strokes, screen capture and audio and video feedback) of a participant during the course of a research project; and column 10, lines 15-19, wherein product tool provides a mechanism for engaging customers in an ongoing dialogue about company products. The tool provides product designers and management better insight into their customers’ needs and desires and includes feedback on products and areas for improvement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton, regarding the automated system for conducting usability testing, to have included recording and a camera video recording of a user engaged in a user experience because it would have improved presentation videos of usability test. Hamilton discloses conducting usability testing for products. Using the automated research tool of Van Duyne would enhanced a user experience by providing a simpler user interface. 
Regarding claim 6,  Hamilton discloses the method of claim 1, further comprising appending an annotation to a flag added to at least one of the recording and the transcription (see Hamilton, para [0183] to create the marker using the marker details dialog box 426 (i.e., flag or annotate specific points in time during a recording), the desired marker is inserted into the name 428 and the identifying letter of the marker is inserted into the type 430).
Regarding claim 7,  Hamilton discloses the method of claim 6, wherein the appended annotation is searchable by the keyword (see Hamilton, paras [0151]-[0155] using the text search settings dialog box 390, a specific word or phrase may be searched by entering this information in a text box 394. If the text search is to be conducted in a recording, the recording 396 should be selected; and para [0183] to create the marker using the marker details dialog box 426 (i.e., flag or annotate specific points in time during a recording), the desired marker is inserted into the name 428 and the identifying letter of the marker is inserted into the type 430. Any text notes can be entered into the text note 432. The text notes have no character limit and their contents are fully searchable. Any audio notes can be entered into the audio note 434).
Regarding claim 8,  Hamilton discloses the method of claim 1, further comprising aggregating a plurality of recordings (see Hamilton, paras [0135]-[0137] In lieu of creating a new project, an existing or previously created project may be opened to import additional recordings into this project; and para [0137] Once the recording(s) are selected and entered, the recordings are added to the Analyzer tab 264 of the Manager interface 258).
Regarding claim 9,  Hamilton discloses the method of claim 8, further comprising filtering the plurality of recordings by success criteria, participant attribute, and keywords (see Hamilton, paras [0139]-[0140] referring to Fig. 3 shows the analyzer filters and searches analyze data/video/audio where the analysis of the recordings begins. The recordings may be searched and viewed, sections of the recordings that are of particular interest may be marked, and segments of the recordings may be isolated; para [0013] measuring the usability of a system using three methods: (1) usability satisfaction, (2) usability performance, and (3) usability performance indicators. Usability satisfaction is measured by acquiring data from a system user population with respect to a set of critical factors that are identified for the system; para [0101] capture the participants facial and verbal expressions; and para [0152] Using the text search settings dialog box 390, a specific word or phrase may be searched by entering this information in a text box 394).
Regarding claim 10,  Hamilton discloses the method of claim 1, farther comprising searching the transcription by a keyword (see Hamilton, paras [0151]-[0155] using the text search settings dialog box 390, a specific word or phrase may be searched by entering this information in a text box 394. If the text search is to be conducted in a recording, the recording 396 should be selected).
Regarding claims 11-14 and 16-20 are rejected based upon the same rationale as the rejection of claims 1-4 and 6-10, respectively, since they are the system claims corresponding to the method claims. Claim 11 recites additional feature a computer server coupled to a network, including a processor and a memory (see Heist, column 8, lines 11-19, wherein a computer server coupled to a network, including a processor and a memory; and column 5, lines 43-44, wherein an Application Programming Interface; and Fig. 1).
Claims 3-4 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US Pat. No. 2005/0254775), in view of Van Duyne et al. (US Pat. No. 6,859,784), and further in view of Kung et al. (US Pat. No. 5,850,470).
Regarding claim 3,  Hamilton discloses the method of claim 2. 
Hamilton et al. and Van Duyne et al. combined fail to explicitly disclose further comprising processing the video recording by a neural network.
Analogous art Kung discloses processing the video recording by a neural network (see Kung, column 3, lines 55-57, wherein a probabilistic variant of a decision-based neural network (DBNN) is provided to perform this classification task; and column 4, lines 6-17, wherein video camera 12 and includes a memory 16 which operates as a database for storing images of different human faces. The input images from the video camera 12 are first preprocessed before inputting to the DBNN-based face detector 14. The inputs to the DBNN-based face detector 14 are a set of images with predefined coordinates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton, regarding the automated system for conducting usability testing, to have included processing the video recording by a neural network because it would have improved productivity and increase access. Using the neural network for locating and recognizing a deformable object of Kung would improve the recognition performance.
Regarding claim 4,  Hamilton discloses the method of claim 3.
Hamilton et al. and Van Duyne et al. combined fail to explicitly disclose wherein the processing includes at least one of eye tracking and emotion detection.
Analogous art Kung discloses at least one of eye tracking and emotion detection (see Kung, abstract, wherein DBNN, for determining the position of an identifying feature on the object such as the eyes; and column 3, lines 8-9, wherein automatically detecting and recognizing the identity of a deformable object within an arbitrary image scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton, regarding the automated system for conducting usability testing, to have included at least one of eye tracking and emotion detection because it would have improved productivity and increase access. Using the neural network for locating and recognizing a deformable object of Kung would improve the recognition performance.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pat No. 5,086,393; US Pat No. 5,808,908; US Pat No. 5,724,262; US Pat No. 5,220,658; US Pub No. 2012/0016671; and US Pub No. 2002/0161578).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        6/4/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 4 and specification paras [0068] and [0142]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.